292 S.W.3d 420 (2009)
Robert T. BAIN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69985.
Missouri Court of Appeals, Western District.
July 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Application for Transfer Denied October 6, 2009.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Robert T. Bain appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).